IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

SHAWN RYAN COWAN, CV 21-65-—M-—DWM

Plaintiff,
vs. ORDER
JEFFERY H. LANGTON, JENNIFER
KOILES, DAVID DEMMONS, and
STEVE McEWEN,

Defendants.

 

 

On June 1, 2021, Plaintiff filed a Motion to Proceed in Forma Pauperis,
(Doc. 1), and a proposed complaint alleging constitutional violations pursuant to
42 U.S.C. § 1983 and state law claims against certain judicial officers from Ravalli
County, Montana, (Doc. 2). On June 14, 2021, Plaintiff filed a “motion for party
non-joinder,” (Doc. 4), and a request for an injunction, (Doc. 5), with an affidavit
in support of both motions, (Doc. 6). On June 16, 2021, the Court entered an order
denying Plaintiff's motions and dismissing the case with prejudice. (Doc. 7.)
Judgment was entered the same day. (Doc. 8.)

Plaintiff has now filed a motion titled “Demand for Jury Trail [sic], Change
of Venue, Notice of Audit.” (Doc. 9.) In substance, the motion seeks

reassignment of his case to another judge so that it can proceed on the merits. (See
id.) It does not, however, present any viable ground to alter or amend the June 16
Judgment, see Fed. R. Civ. P. 59(e); see Allstate Ins. Co. v. Heron, 634 F.3d 1101,
1111 (9th Cir. 2011), or warrant some sort of relief from that judgment, see Fed. R.
Civ. P. 60(b).

Accordingly, IT IS ORDERED that Plaintiff's motion (Doc. 9) is DENIED.
Because this case has been closed, no further filings except a notice of appeal will
be accepted in this case. (But see Doc. 7 (certifying that an appeal would not be
taken in good faith).)

L
DATED thigD day of June, 2021. Pod

ra
Fay

Donald W. M lloy, District Judge
United States Distri

  
